Citation Nr: 1543229	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-06 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for right knee disorder.  

3.  Entitlement to service connection for right hip disorder.  

4.  Entitlement to service connection for lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T.W.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to October 1982.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from July 2010 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In the July 2010 rating decision, the RO denied service connection for right hip and lumbar spine disorders.  In the November 2010 rating decision, the RO denied service connection for depression, PTSD and a right knee disorder.

The Board has characterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder in order to encompass all possible psychiatric diagnoses in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In July 2015, the Veteran and his ex-wife, T.W., testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is seeking service connection for an acquired psychiatric disorder.  VA treatment records showed that the Veteran has been treated for depression.  At the Board hearing, he asserted that his depression was secondary to his service-connected bilateral ankle disorders.  In this regard, he claims that he became depressed due to his inability to work because of his bilateral ankle disabilities as well as reduced quality of life.  

He has also asserted that he suffers from PTSD due to an in-service accident where a wheel from a Gamma Goat (M561, 6x6, Tactical, 1-1/4ton Truck) rolled on top of him.  April 1981 service treatment records document that the Veteran was struck by a Gamma Goat tire and subsequently complained of losing consciousness as well as bilateral leg pain.  In the alternative, the Veteran asserts that his current psychiatric disorder is due to military sexual trauma (MST) that he experienced while on active duty.  Specifically, he asserts that while stationed in Germany approximately in December 1979, he was sexually assaulted as another person performed an unwanted sexual act on him.  He indicated that he did not report the assault and received no medical treatment.  He has reported that he continued to suffer from psychiatric symptoms, including withdrawing from others, since the incident.  He also reported that he began drinking and using drugs heavily following the incident.  He further indicated that after the incident, he attempted to go AWOL.  In this regard, a November 1980 service record does show that the Veteran failed to report to duty.  Moreover, after his discharge from active duty, service records showed that he had unexcused absences for Reserve training.  In support of his claim, the Veteran's ex-wife, who was engaged Veteran at the time, also testified that after the incident the Veteran disappeared and broke of their engagement.  He later described the incident to her when they were married in the 1990s.  

The Veteran has not been afforded a VA examination with respect to this issue.  Given the assertions that the Veteran's depression is secondary to his bilateral ankle disorder, the Boards finds that a VA examination with opinion is necessary to determine whether the Veteran has a psychiatric disorder proximately due to or aggravated by his service-connected bilateral ankle disorder.  See 38 C.F.R. § 3.310, see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board further notes that, according to the special provisions of 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives concerning the alleged MST to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  That is to say, in these types of cases there is an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that after-the-fact medical nexus evidence cannot, as a matter of law, corroborate the occurrence of a noncombat stressor in service.  Indeed it can when, as here, the claim is predicated, in part, on MST.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, his other claimed stressor, the Gamma Goat accident, is clearly documented in his service treatment records.  Accordingly, the Board finds that an opinion is also necessary to determine whether the Veteran's has PTSD due to an in-service stressor.

The Veteran is also seeking service connection for right knee and right hip disorders.  He has contended that he has suffered from right knee and hip pain ever since the Gamma Goat accident in service.  In the alternative, he also asserted that his disorders were from his duties while serving in the infantry, including carrying large weapons and heavy backpacks as well as digging holes.  In this regard, a May 1977 service treatment record does document a complaints knee pain.  His ex-wife also testified that she had always noticed that he limped and was in pain.  The Veteran has not been afforded a VA examination with respect to these issues.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of the Veteran's competent statements concerning injuries in service as well as pertinent symptoms since service, the Board finds that he should be afforded a VA examination to determine the etiology of any currently diagnosed right knee and right hip disorders.  See 38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran is also seeking service connection for a lumbar spine disorder.  The Veteran asserts that his lumbar spine disorder is also due his duties while in the infantry, including carrying heavy back packs and weapons as well as digging holes.  He has also asserted that he injured his back during the Gamma Goat accident.  Again, he claims that he has experienced back pain ever since service.  Service treatment records document a complaint of back in December 1977, which was diagnosed as a bruised muscle.  The Veteran reports that his back pain increased after the Gamma Goat incident in April 1981.  The Veteran was afforded a VA examination in July 2012.  The examiner diagnosed herniated disc with intervertebral disc syndrome of the lumbar spine with radiculopathy of the right lower extremity.  The examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that the Veteran was seen for a back condition in the military in December 1977.  The examiner indicated that an article described causes of herniated disc so the examiner determined that a herniated disc overlapped with the Veteran's past medical history of his back pain especially considering no imaging was performed when the Veteran complained of pain.

However, in a December 2012 addendum opinion, the same examiner found that after reviewing the evidence, while the Veteran gave a history of several episodes of low back pain, some in the service and some out of the service, there is no documentation of treatment of the back in the records.  There is a question about whether one of the episodes relating to the goat tire actually occurred.  While he may have had a muscle contusion to the low back in December 1977, this incident would not result in a herniated disc nerve root irritation or persistent symptoms of any kind 35 years later.  The examiner concluded that she found no service connection for the Veteran's claimed low back condition.  Unfortunately, there was no clear explanation for the differing opinion.  The examiner also failed to address whether the Veteran's duties in the infantry caused his current low back disorder.  
 
The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the contradictory opinions described above by the same examiner, the Board finds that an additional examination is necessary to address the etiology of the Veteran's lumbar spine disorder.  The Board further finds that an examination rather than another opinion would be useful so that the examiner can obtain a full complete medical history from the Veteran.  

Further, when determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As the Veteran has indicated that his disorders of the right knee, right hip and lumbar spine are all associated with the same accident that caused his service-connected bilateral ankle disorders, the Board finds that an opinion as to whether any disorders are secondary to his bilateral ankle disorders should also be obtained.  

As a final matter, the most recent VA treatment records associated with the Veteran's Virtual VA record are dated from December 2012.  However, the Veteran has indicated that he had more recent treatment, including an x-ray of his right hip in 2013.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from December 2012 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from December 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development and all outstanding records has been associated with the electronic record, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it. 79 Fed. Reg. 45094 (Aug. 4, 2014).)  

B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of the documented in-service stressor where he was injured by a Gamma Goat tire or an in-service stressor pertaining to sexual assault. 

C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to the following:
   (i) whether it is at least as likely as not (a 50% or higher degree of probability) that any such disorder is related to the Veteran's military service, to include the in-service injury and sexual assault. 
   
   (ii) whether it is at least as likely as not (a 50% or higher degree of probability) that any acquired psychiatric disorder is proximately due to, or caused by, his service-connected bilateral ankle disability (i.e., his right ankle disability, left ankle disability, or both in combination; and 

   (iii) whether it is at least as likely as not (a 50% or higher degree of probability) that any acquired psychiatric disorder has been aggravated by his service-connected bilateral ankle disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.
   
A detailed rationale for all opinions expressed should be provided.  The examiner must consider the Veteran's lay statements and his ex-wife's testimony describing his in-service experiences and the onset and continuity of psychiatric symptomatology.

3.  After obtaining any outstanding records, schedule the Veteran for a VA orthopedic examination to address the etiology of any current right knee disorder, right hip disorder and lumbar spine disorder.  The electronic record, including a copy of this Remand, must be made available to the examiner for review prior to the examination.  

After examining the Veteran and taking a complete, thorough medical history, the examiner should clearly identify all disorders of the Veteran's right knee, right hip and lumbar spine.  Thereafter, with respect to each diagnosed disorder of the right knee, right hip and lumbar spine, the examiner should offer an opinion as to the following: 

(a) Whether it is as least as likely as not (a 50% or higher degree of probability) that any diagnosed right knee, right hip and lumbar disorder is related to his active service, to include the Gamma Goat accident and/or duties in the infantry; 

(b) Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed right knee, right hip and lumbar disorder is proximately due to, or caused by, his service-connected bilateral ankle disability (i.e., his right ankle disability, left ankle disability, or both in combination; and 

(c) Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed right knee, right hip and lumbar disorder has been aggravated by his service-connected bilateral ankle disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  The examiner must consider the service treatment records, post service treatment records and lay statements and testimony by the Veteran and his ex-wife.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






